UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1642



CHRISTOPHER BERNARD JONES,

                                            Plaintiff - Appellant,

          versus


PERRY S. LUTHI, Sr.; DESMINE SARDINE; LUTHI
MORTGAGE COMPANY, INC.; CAROLINA TAX SERVICE;
LUTHI CONSTRUCTION COMPANY; LIBERTY FUNDING;
GENERAL FUNDING; PERRY S. LUTHI, Jr.; MARTHA
PACE; LORI MURPHY; CAROL A. SIMPSON; IRA
HANDY; HANDY MOISTURE & PEST CONTROL; PETE
PETERSON; RON PLATT; MARSHA PLATT; SONNY
NINAN; MICHAEL DOE; DEE DEE DOE; KIM DOE,

                                           Defendants - Appellees.



                             No. 07-1691



CHRISTOPHER BERNARD JONES,

                                            Plaintiff - Appellant,



          versus


PERRY S. LUTHI, SR.; DESMINE SARDINE; LUTHI
MORTGAGE COMPANY, INC.; CAROLINA TAX SERVICE;
LUTHI CONSTRUCTION COMPANY; LIBERTY FUNDING;
GENERAL FUNDING; PERRY S. LUTHI, JR.; MARTHA
PACE; LORI MURPHY; CAROL A. SIMPSON; IRA
HANDY; HANDY MOISTURE & PEST; PETE PETERSON;
RON PLATT; MARSHA PLATT; SONNY NINAN; MICHAEL
DOE; DEE DEE DOE; KIM DOE,

                                             Defendants - Appellees.


                             No. 07-1937



CHRISTOPHER BERNARD JONES,

                                              Plaintiff - Appellant,

          versus


PERRY S. LUTHI, Sr.; DESMINE SARDINE; LUTHI
MORTGAGE COMPANY, INC.; CAROLINA TAX SERVICE;
LUTHI CONSTRUCTION COMPANY; LIBERTY FUNDING;
GENERAL FUNDING; PERRY S. LUTHI, Jr.; MARTHA
PACE; LORI MURPHY; CAROL A. SIMPSON; IRA
HANDY; HANDY MOISTURE & PEST CONTROL; PETE
PETERSON; RON PLATT; MARSHA PLATT; SONNY
NINAN; MICHAEL DOE; DEE DEE DOE; KIM DOE,

                                             Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:06-cv-02202-PMD)


Submitted:   December 13, 2007           Decided:   December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Bernard Jones, Appellant Pro Se. Melvin Hutson, MELVIN
HUTSON, PA, Greenville, South Carolina; Carol A. Simpson,
Greenville, South Carolina; Ira Handy, Taylors, South Carolina; Ron

                                 - 2 -
Platt, Greenville, South Carolina; Marsha Platt, Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 3 -
PER CURIAM:

          Christopher Bernard Jones seeks to appeal the district

court’s orders denying his motion to reconsider the court’s order

requiring him to comply with the service requirements of Fed. R.

Civ. P. 5; denying his motion to amend the complaint; and granting

a defendant’s motion for an extension of time to answer Plaintiff’s

interrogatories and produce documents.            This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).       The orders Jones seeks to appeal are

neither final orders nor appealable interlocutory or collateral

orders.       Accordingly,   we   dismiss   the    appeals   for   lack   of

jurisdiction.     We deny Jones’ motions to stay the district court

proceedings, for an injunction and restraining order, to waive the

requirement to file a certificate of service, and for emergency

relief for order of protection; and also deny Jones’ petition for

emergency relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 4 -